Citation Nr: 0526360	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-08 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for arthritis.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2004.  


By rating decision dated in December 2004, the RO denied a 
total rating by reason of individual unemployability due to 
service connected disabilities.  The veteran, in 
correspondence dated in June 2005, submitted a notice of 
disagreement to the denial.  This issue has not been 
addressed by the RO, but should be considered for appellate 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Arthritis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Arthritis is not shown to be related to a service 
connected disease or injury.  




CONCLUSION OF LAW

Arthritis was neither incurred in nor aggravated by service 
nor may it be presumed to have been incurred therein or 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in August 2001 and November 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim, including the 
claim for secondary service connection that is the primary 
contention of the veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is seeking service connection for arthritis.  
While his main contention, as expressed at his hearing on 
appeal and elsewhere, is that the arthritis is related to the 
medications that he has been taking for many years for 
control of his service connected epilepsy, the claim has been 
developed on direct, presumptive and secondary bases.  As 
such, the Board will take the same approach.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Review of the service medical records shows no complaint or 
manifestation of joint pain or arthritis.  On examination by 
VA in August 1967, his musculoskeletal system was normal.  
Arthritis was first demonstrated of record in private 
treatment reports dated in March 1996, and arthritis 
continues to be demonstrated, including in private treatment 
records dated in May 2000.  These records do not indicate a 
relationship between the development of arthritis and 
service.  In cases such as this, where arthritis was not 
manifested during service, within one year thereafter, and 
has not been otherwise shown to be related to service, the 
claim must be denied.  See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir 2000).  

In correspondence from the veteran and at his hearing on 
appeal in February 2002, the veteran indicated that he 
believed that service connection for arthritis should be 
established on the basis that it was caused by the 
medications used to treat his service-connected epilepsy.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the record discloses no medical opinion that 
supports the veteran's contention.  Medical records have been 
received from the veteran's private physicians and outpatient 
treatment reports of VA treatment from 2000 through November 
2004.  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
the medications he took to treat his service-connected 
disorder and the development of his arthritis, it is noted 
that he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Nor, in the 
circumstances of this case, is VA obliged to obtain such an 
opinion.  VA shall obtain an opinion where the information and 
evidence of record indicates that the disability at issue may 
be associated with the established service-connected 
disability.  38 C.F.R. § 3.159(c)(4)(i)(C) (2004).  Other than 
the veteran's unsupported contentions, there is nothing in the 
record supporting a connection between the veteran's service-
connected epilepsy and his arthritis.  He was invited to 
submit such evidence, but has not been able to obtain any.

Under these circumstances, as there is no evidence to support 
the veteran's contention, service connected must be denied.  


ORDER

Service connection for arthritis is denied.  


REMAND

As noted, the veteran has disagreed with the November 2004 
denial of a total rating by reason of individual 
unemployability due to service connected disabilities.  As 
noted, this issue has not been addressed by the RO, but 
should be developed for appellate consideration.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Under these circumstances, the claim is remanded for the 
following:

The RO should provide the veteran a statement 
of the case (SOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SOC prior to returning the 
case to the Board for further review.  He is 
advised that he will have to respond to the 
SOC with a substantive appeal in order to 
perfect an appeal to the Board on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


